Per Curiam:
In accordance with Douglas v. California, 372 U.S. 353 (1963), Commonwealth ex rel. Cunningham v. Maroney, 421 Pa. 157, 218 A. 2d 811 (1966), and Commonwealth v. Grillo, 208 Pa. Superior Ct. 444, 222 A. 2d 427 (1966), the record is remanded to the court below with instructions to hold an evidentiary hearing in order to determine whether appellant knowingly and intelligently waived his right to file post-trial motions and his right to counsel on appeal. If the court finds that his right to file post-trial motions has not been waived, appellant shall be permitted to file post-trial motions nunc pro tunc. If such motions are then denied, appellant then shall be permitted to appeal nunc pro tunc, if such right has not been *714waived. Counsel shall be appointed to represent appellant in these proceedings.